PD-0394-15                        RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS
                                       IN    THE                      JUN 012015
                         COURT   OF   CRIMINAL      APPEALS
                                      OF    TEXAS
                                                                   ^belAcosta,Clerk ^__
CODY    LAMONT   BLAYLOCK:
                                            §
VS.                                         §                 MOTION FOR LEAVE          ~f»o
                                            §                 REQUESTING SECOND                 ^
STATE    OF   TEXAS                         §                 EXTENSION DUE TO       ^-\1'' ^
                                            §                 LOCKDOWN                     p^
                                            §
                                                                                      WtiC
COMES     NOW    petitioner   in the above styled cause having received

 an extension from this Court to file his Petition for discretionary

review until June 2,2015.         Petitioner requests a secon^U^j^ig^JB,..
                                                                             FILED IN
to file his pro se PDR as just cause shows the followingh: j-j;.; q< ^nir
                                            I.

 This cause originated in the 114th District Court of Sir^n" ^Gfi>fita,yG/erk
Texas    in trial cause 114-1070-10.             It was affirmed in the Twelfth

court of Appeals in cause No..12-13-00363-CR(PD-0394-15). Petitioner

depends on another offender to assist him with his pleadings.

 He is indigent and unable to afford an attorney and unskilled in law".

After receiving an extension from this Court the Coffield Unit where

he is housed went on lockdown on April 27,2015. The lockdown was

finished on May 15,2015,a little over a week ago. This (18) eighteen
days cost him an opportunity to have completed and perfected his

PDR. Accordingly, he begs leave of this court for (15) fifteen days

to perfect his pleadings. This is not meant to delay but to ensure

that justice is served in this case.

WHEREFORE,PREMISES,CONSIDERED he prays for an additional (15) fifteen

days to prepare his PDR.

                                           Respectfully submitted

                                       Cody Camont                                 CERTIFICATE     OF   SERVICE


I    Cody      L.    Blaylock hereby certify that a true and correct copy

of     this        "Motion   For    Leave     Requesting Second Extension Due To

Lockdown" was sent to the Clerk of the Court of Criminal Appeals

of Texas via U.S. mail postage prepaid by placing same in the mail

slot at the Coffield Unit. Executed on this^^aay of jAdM                             2015,

     signature




                                   UNSWORN    DECLARATION

I,Cody        L.     Blaylock      #1898259    being   presently   incarcerated at
the Coffield Unit located in Anderson County, Texas declare under
penalty of perjury that the foregoing is true and correct according
to my belief. Executed on thisjfyA day of AJMj                        ; 2015
       signature




                                              -2-